Title: To James Madison from William Lyman, 2 December 1807
From: Lyman, William
To: Madison, James



Sir,
American Consulate and Agency, London, December 2, 1807.

As the foregoing, which you will perceive are copies of letters to Mr. Monroe at Portsmouth, whither he had gone and then was waiting to embark for the United States will serve to shew the time and manner of issuing the Orders therein mentioned relative to neutral trade or the Blockade of France as it is called, I have thought it would be not improper to enclose you the same and to observe that although they were ordered on the 11th. which was Wednesday, they were not published until the Monday following being the day after Mr. Monroe had sailed from Cowes, and then in a Supplemental Gazette, from which circumstances and the consideration that not the least intimation, as might have been expected from a friendly power, had ever been given to either of our Ministers, it appears that the publication was purposely kept back until the government knew of Mr. Monroe’s sailing, a Circumstance, to say the least that, unless some satisfactory explanation can be made, looks rather insidious.  Of that however, connected with other things, you will be able to form a correct opinion  Allow me a reference to former respects and the assurance of the high consideration with which I am, Sir, your most obedient humble Servant

Wm. Lyman

